[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________             FILED
                                                        U.S. COURT OF APPEALS
                               Nos. 09-12821 & 09-13714   ELEVENTH CIRCUIT
                                                              JULY 6, 2010
                                Non-Argument Calendar
                                                               JOHN LEY
                              ________________________
                                                                CLERK

                      D. C. Docket No. 05-02517-CV-WSD-1

STEVEN D. SANTHUFF,
DIANA MENDEZ SANTHUFF,


                                                              Plaintiffs-Appellants,

                                       versus

STEVE SEITZ,
in his individual capacity,

                                                              Defendant-Appellee.


                              ________________________

                    Appeals from the United States District Court
                        for the Northern District of Georgia
                          _________________________



Before EDMONDSON, BIRCH and CARNES, Circuit Judges.

PER CURIAM:
      Steven and Diane Santhuff brought this 42 U.S.C. § 1983 action against

Steve Seitz, an officer of the Georgia Department of Natural Resources (“the

Department”), alleging violations of their Fourth and Fourteenth Amendment

rights. The district court, upon reconsideration, granted Seitz’s motion for

summary judgment. The Santhuffs appeal that decision as well as the district

court’s award of costs and attorneys fees to Seitz.

                                          I.

                                          A.

      In 2003 the United States Fish and Wildlife Service invited the Department

to participate in Operation Snapper, a joint investigation into misconduct involving

freshwater turtles. The Alabama Department of Conservation and Natural

Resources also participated in the cooperative effort. Seitz served as lead agent for

the operation in Georgia. During Operation Snapper, Seitz worked with two agents

of the Fish and Wildlife Service, Garry Phillips and Hal Hamrick. He also worked

with Michael Bloxom, an officer with the Alabama Department of Conservation

and Natural Resources.

      Seitz learned that Steve Santhuff was a turtle enthusiast and dealer in turtles.

On July 10, 2003, a concerned citizen informed Seitz that Santhuff possessed at his

residence species of turtles protected by state and federal law. At that point,



                                           2
Santhuff became the focus of a joint federal and state criminal investigation.

      The events at the heart of this case occurred on July 14, 2005. The parties

agree that no warrant authorizing the search of the Santhuffs’ property had been

issued at that point and that Phillips and Bloxom visited the Santhuffs’ Georgia

residence that day. Hamrick might have accompanied Phillips and Bloxom. The

officers posed as city utility workers. They drove a utility truck and wore hard hats

and green reflective vests.

      The parties also agree that officers photographed the Santhuffs’ backyard on

July 14, 2005. Some of those photographs show stock tanks covered with wire

lids. Two of the photographs focus on an individual tank. In one of those single-

tank photographs, two sticks are poking through the wire lid of a tank near the

Santhuffs’ neighbor’s fence line. In the other, alligator snapping turtles can be

seen below the water’s surface in the tank. The parties’ consensus on the facts

ends there.

      Santhuff contends that the agents trespassed onto his property on July 14,

2005 in order to gather evidence to help secure a search warrant. He believes that

the photographs taken of his property on July 14 show that the officers trespassed

in his backyard. Later, Santhuff’s friend Lance Fisher executed three affidavits

attesting that on July 14 he saw officers take turtles from the Santhuffs’ property



                                          3
and that he saw Seitz personally participating in that warrantless search and

seizure.

      Seitz asserts that he did not personally investigate the Santhuffs’ residence

on July 14. Instead, Phillips and Bloxom informed him that, while standing on the

outside of the fence surrounding the Santhuffs’ backyard, they had seen a stock

tank containing an alligator snapping turtle, which is a protected species under

Georgia law. Ga. Comp. R. & Regs. 391-4-10-.09(3)(n). According to Seitz,

Phillips and Bloxom also told him that they had seen more than twenty stock tanks

in the Santhuffs’ backyard and that about nine of them were partitioned off in what

looked like a breeding area. Bloxom and Phillips showed Seitz the photographs

they took on July 14, including a picture of alligator snapping turtles. The agents

told Seitz that they had made all of their observations and had taken all of their

photographs from the backyard of the Santhuffs’ neighbors.

      On July 15, 2005, Seitz contacted the Department’s special permits unit and

asked if Santhuff had a license to possess alligator snapping turtles. The

Department said he did not. Three days later, Seitz prepared an affidavit

requesting a warrant to search the Santhuffs’ home and property. In support of the

search warrant application, Seitz showed to a Georgia Superior Court Judge some

of the July 14 photographs of the Santhuffs’ backyard. The judge issued the search



                                           4
warrant that same day.

      On July 21, 2005, Seitz, along with state and federal officers, executed the

search warrant. The officers seized some of the Santhuffs’ property, including

some turtles.

                                          B.

      The Santhuffs filed a lawsuit against Seitz in his individual capacity under

42 U.S.C. § 1983. The Santhuffs make four arguments alleging that their Fourth

and Fourteenth Amendment rights were violated. First, they allege that in June

2005 or on July 14, 2005, Seitz, or someone at his direction, trespassed onto their

property and illegally obtained evidence that was later used to obtain a search

warrant. Second, they claim that Seitz knowingly misstated or omitted material

information when he applied for a warrant to search their property. Third, the

Santhuffs argue that there was insufficient probable cause for the issuance of a

warrant. Finally, they claim that the warrant was so broad that it constituted an

impermissible general warrant.

      After the Santhuffs filed their lawsuit against Seitz, in February 2006 Steve

Santhuff was charged with twenty-one counts of violating various provisions of

Title 27 of the Official Code of Georgia, which deals with wildlife. The criminal

charges against Santhuff related to the possession of protected species of animals.



                                          5
Meanwhile the district court stayed the Santhuffs’ civil suit pending the outcome

of the criminal proceedings.

       A jury acquitted Santhuff of all criminal charges, and the district court lifted

the stay of the Santhuffs’ § 1983 suit. Near the end of the discovery period,

Santhuff was deposed. He testified that he did not “have any evidence . . . that

Steve Seitz walked on [my] property and took turtles from me before the search

warrant.”

       Seitz moved for summary judgment. Suddenly, the Santhuffs did have

evidence that Seitz had unlawfully entered their property and had taken turtles

from them before the search warrant was issued. The new evidence came in the

form of an unexpected recollection by their friend, Lance Fisher.1 The Santhuffs’

opposition to summary judgment included Fisher’s affidavit dated about a month

after Santhuff’s deposition was taken. This was the first of Fisher’s affidavits.

Fisher had never been identified before as a witness who could support the

Santuffs’ allegation that their property had been unlawfully entered or searched.

       In Fisher’s first affidavit he swore that he drove past the Santhuffs’ home on

the afternoon of July 14, 2005 and saw two men standing by a white utility vehicle

across the street from the Santhuffs’ residence. He saw two other men carrying a


       1
        Fisher testified at Santhuff’s criminal trial but at that time did not mention seeing Seitz
on the Santhuffs’ property before the search warrant was obtained.

                                                  6
metal wash tub across the street toward the utility vehicle. According to Fisher, all

of the men wore tool belts and hard hats, and the two men carrying the metal tub

were Hamrick and Seitz. Fisher attested that he “did not realize who Mr. Seitz was

until [he] saw him in photos available after Mr. Santhuff’s deposition.” Fisher

attached to his affidavit the photo he claimed jogged his memory. The photo was

taken on July 21, 2005, when the search warrant was executed at the Santhuffs’

residence. Hamrick and two other men appear in the photo with the metal

washtub. Seitz is not in that photograph.

       In response to Seitz’s argument that Fisher lacked personal knowledge of

Seitz’s identity and appearance, Fisher submitted a second affidavit.2 In his second

affidavit, Fisher reiterated that he “did not realize who Mr. Steve Seitz was until

[he] saw him in photos available after Mr. Santhuff’s deposition.” He explained

that “[i]t was not until [he] recognized Hal Hamrick with the Tub in the one photo

and then saw several other photos of Steve Seitz that [he] remembered these men

in front of the home of [his] friend Steve Santhuff.” He also said that he had seen

Seitz in court during Santhuff’s criminal trial. Attached to Fisher’s second

affidavit was the same photo that had been attached to his first affidavit.


       2
        The district court noted that Fisher’s second affidavit “was not available” to it when it
ruled on Seitz’s motion for summary judgment. The court did mention the second affidavit,
however, when ruling on Seitz’s motion to reconsider the earlier decision denying summary
judgment to Seitz.

                                                 7
       The district court denied Seitz’s motion for summary judgment.3 It observed

that the record was not carefully developed and that “[t]his is simply one of those

cases where the parties have left the Court with a record scattered with factual

inconsistencies and questions about what really happened here.” Based on Fisher’s

affidavit, the district court found that there was a genuine issue of material fact

about whether Seitz illegally searched the Santhuffs’ property (or knew that other

officers had conducted an illegal search) before he applied for and obtained a

search warrant. The court determined that, without the information allegedly

obtained from an illegal entry onto the Santhuffs’ property, the search warrant

would not have been supported by probable cause.

       After Seitz’s motion for summary judgment was denied, Seitz deposed

Fisher. Fisher’s deposition testimony conflicted with his affidavit testimony. He

testified in his deposition that he did not see any photographs of Seitz. Instead,

Fisher recognized Seitz from the courtroom in Steve Santhuff’s criminal

proceedings. He testified that the photograph attached to his first two affidavits, a



       3
         The court granted Seitz’s motion with respect to the Santhuffs’ claims seeking injunctive
relief because the lawsuit was brought against Seitz only in his individual capacity. See
Edwards v. Wallace Comty. Coll., 49 F.3d 1517, 1524 n.9 (11th Cir. 1995) (stating that claims
for injunctive or declaratory relief are considered official capacity claims against the relevant
governmental entity).




                                                8
picture in which Seitz did not appear, prompted him to recall that Seitz was the

other man helping Hamrick carry the wash tub away from the Santhuffs’ property.

Fisher testified that he did not see any other photographs before he signed his first

two affidavits.

      Soon after Fisher’s deposition was taken, Seitz filed a motion asking the

district court to reconsider its decision denying him summary judgment. Seitz

argued that Fisher’s two affidavits should be disregarded because they were

contradicted by his later deposition testimony. The Santhuffs submitted a third

affidavit from Fisher. In his third affidavit Fisher swore that his deposition

testimony about not having seen any photographs, photos, or pictures of Seitz

actually referred to “printed photographs on paper.” He attested that he had

viewed pictures of Seitz on a computer monitor as part of a compact disc slide

show made available to the Santhuffs only after Steve Santhuff’s deposition.

      The district court issued an opinion and order concluding that the conflict

between Fisher’s affidavits and his deposition testimony revealed that Fisher’s

affidavits were shams. It disregarded Fisher’s affidavits and stated that “[n]o other

evidence exists showing that [Seitz] either was on or near [the Santhuffs’] property

without a search warrant or that [Seitz] knew that law enforcement officers were

improperly on [the Santhuffs’] property and had improperly searched or obtained



                                           9
evidence prior to Seitz obtaining and executing the search warrant.” Because no

other material issues of fact existed, the court granted summary judgment to Seitz.

Later it issued another order awarding attorney’s fees and a separate order

awarding costs to Seitz. We granted the Santhuffs’ motion to consolidate their

appeals from those decisions.

                                          II.

      As an initial matter, even though the Santhuffs are the appellants, they

contend that we lack jurisdiction over this appeal. They argue that the district

court has not entered a final order disposing of all of their claims. The Santhuffs

correctly observe that in granting summary judgment to Seitz the district court

focused on their argument that Seitz, or someone at his direction, trespassed into

their backyard and illegally obtained evidence that was used to obtain a search

warrant. The district court did not specifically address their assertions that: Seitz

misstated or omitted information vital to the existence of probable cause when

applying for the warrant; probable cause did not support the application for the

warrant; and an impermissibly broad general warrant was issued. The Santhuffs

request that we remand to the district court and instruct it to consider those

unresolved “claims.”

      The Santhuffs confuse arguments with causes of action. “Claims are



                                          10
separable when there is more than one possible recovery . . . or if different sorts of

relief are sought.” In re Southeast Banking Corp., 69 F.3d 1539, 1547 (11th Cir.

1995) (citation and quotation marks omitted). The Santhuffs’ single-count

complaint asserts only one basis for liability—that Seitz violated their rights under

the Fourth and Fourteenth Amendments. While the complaint advances several

arguments about exactly how Seitz committed those alleged violations, each of

those arguments is designed to establish the Santhuffs’ entitlement to the relief

requested in paragraphs sixteen, seventeen, and eighteen of their complaint. Those

arguments are not separate claims for relief. See Schexnaydre v. Travelers Ins.

Co., 527 F.2d 855, 856 (5th Cir. 1976) (“True multiplicity is not present where, as

here, the plaintiff merely presents alternative theories, drawn from the law of the

same sovereign, by which the same set of facts might give rise to a single

liability.”).4 Because the district court issued a final decision, we have jurisdiction

over this appeal. See 28 U.S.C. § 1291.

                                                   III.

       We now turn to the merits, which we review de novo. See Fanin v. U.S.

Dep’t of Veterans Affairs, 572 F.3d 868, 871 (11th Cir. 2009). The Santhuffs



       4
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), we
adopted as binding precedent all decisions of the former Fifth Circuit handed down before
October 1, 1981.

                                              11
contend that disputed facts remain about whether Seitz participated in a warrantless

search of their property or knew that a warrantless search had occurred when he

completed the affidavit requesting a search warrant on July 18, 2005. They argue

that the district court erred by disregarding Fisher’s affidavits as shams. According

to the Santhuffs, any inconsistencies between Fisher’s affidavits and his deposition

testimony present issues of credibility to be weighed by a jury.

      We have explained that “[w]hen a party has given clear answers to

unambiguous questions which negate the existence of any issue of material fact,

that party cannot thereafter create such an issue with an affidavit that merely

contradicts, without explanation, previously given clear testimony.” Van T.

Junkins & Assoc. v. U.S. Indus., Inc., 736 F.2d 656, 657 (11th Cir. 1984). In Lane

v. Celotex Corp., 782 F.2d 1526 (11th Cir. 1986), we clarified that “we may only

disregard an affidavit that ‘contradicts, without explanation, previously given clear

testimony.’” Id. at 1532 (quoting Van T. Junkins, 736 F.2d at 657); see also

Tippens v. Celotex Corp., 805 F.2d 949, 955 (11th Cir. 1986) (Hill, J., specially

concurring) (“The Lane decision drastically limits this court’s holding in [Van T.

Junkins].”). We have explained that the Van T. Junkins “rule is applied ‘sparingly

because of the harsh effect it may have on a party’s case.’” Allen v. Bd. of Pub.

Educ. for Bibb County, 495 F.3d 1306, 1316 (11th Cir. 2007) (quoting Rollins v.



                                          12
TechSouth, Inc., 833 F.2d 1525, 1530 (11th Cir. 1987)).

      Without doubt, Fisher’s deposition testimony and his affidavit attestations

conflict. First Santhuff testified in his deposition that he had no evidence that Seitz

had entered his property and had taken turtles without a warrant. Then his friend

Fisher attested that he suddenly remembered being an eyewitness to Seitz’s

carrying away a tub of turtles from the Santhuffs’ property. Fisher attested that a

picture of Hamrick and two other men as well as photos of Seitz jumpstarted his

stalled memory. Then Fisher testified in his deposition that he had seen no

photographs of Seitz. Then Fisher attested in a third affidavit that when he said

“photographs” in his deposition, he meant ones that were printed on paper, not

images of photographs that he saw on a computer or CD slide show.

Unsurprisingly, the district court found that explanation unconvincing.

      “[O]ur cases require a court to find some inherent inconsistency between an

affidavit and a deposition before disregarding an affidavit” and state that if no such

inherent inconsistency exists, “any conflict or discrepancy between the two

documents can be brought out at trial and considered by the trier of fact.” Rollins

v. TechSouth, Inc., 833 F.2d 1525, 1530 (11th Cir. 1987). We have also said that

“[a] definite distinction must be made between discrepancies which create

transparent shams and discrepancies which create an issue of credibility or go to



                                          13
the weight of the evidence.” Tippens, 805 F.2d at 953. Fisher’s contradictory

statements constitute an inherent inconsistency creating a transparent sham. Id.

      Fisher’s third affidavit does not offer an adequate explanation for the

discrepancy between Fisher’s first two affidavits and his deposition testimony.

Fisher twice attested that he had seen photographs of Seitz. Then he repeatedly

testified in his deposition that he had not. Then he attested that he was referring to

“printed photographs on paper,” not pictures in a slide show displayed on a

computer monitor. It simply cannot be that in his first two affidavits Fisher

understood the word “photograph” to mean pictures stored on the computer, but in

his deposition he understood it to mean only printed images on paper. That is not a

plausible explanation. See Van T. Junkins, 736 F.2d at 656 (“[A] district court

may find an affidavit which contradicts testimony on deposition a sham when the

party merely contradicts its prior testimony without giving any valid

explanation.”).

      We recognize that Fisher was not a party to this lawsuit, and “we have never

squarely addressed whether, and in what circumstances, a district court may

disregard the affidavit of a non-party that is inherently inconsistent with deposition

testimony given by the non-party previously in the same case,” Reese v. Herbert,

527 F.3d 1253, 1270 n.28 (11th Cir. 2008). We see no reason, however, to refuse



                                          14
to apply the sham rule under the particular facts of this case. A sham is a sham.

See Adelman-Tremblay v. Jewel Cos., 859 F.2d 517, 521 (7th Cir. 1988) (“The

purpose of summary judgment motions—to weed out unfounded claims, specious

denials, and sham defenses—is served by a rule that prevents a party from creating

issues of credibility by allowing one of its witnesses to contradict his own prior

testimony.”) (quotation marks and citation omitted). The conflict between Fisher’s

first two affidavits and his deposition testimony was so direct and his explanation

for the conflict was so implausible that it would defy logic not to apply the sham

rule here. The discrepancies are even more glaring in light of Santhuff’s own

earlier deposition testimony that he had no evidence that Seitz unlawfully entered

the Santhuffs’ property and took turtles. Evidence that suddenly appeared after

Santhuff’s deposition in the form of Fisher’s unexpected recollection turned out to

be implausible at its core. The fact that the sham evidence came from a non-party

does not change the implausibility of it.

      Fisher’s deposition testimony conflicted with his first two affidavits, and his

third affidavit offered no plausible explanation for the conflict. The district court

did not err by disregarding Fisher’s sham affidavits. Furthermore, summary

judgment in favor of Seitz was proper because no genuine issue of material fact

remained after Fisher’s affidavits were found to be a sham.



                                            15
                                          IV.

      After Seitz prevailed on his motion to reconsider, he filed a motion

requesting $51,485 in attorney’s fees under 42 U.S.C. § 1988, 28 U.S.C. § 1927,

Fed. R. Civ. P. 54(d)(2)(B), and LR 54.2, NDGa. He sought fees from the date that

the Santhuffs submitted Fisher’s first affidavit with their opposition to summary

judgment. The Santhuffs argued that Fisher’s affidavits were explanatory instead

of contradictory and that the affidavits did not make the pursuit of the litigation

frivolous.

      The district court found that Seitz was entitled to an award of attorney’s fees

because the Santhuffs continued the litigation after they were put on notice that

Fisher’s testimony was fabricated. Fisher had testified in two sworn affidavits that

he had seen photographs of Seitz, testified in his deposition that he had not seen

photographs of Seitz, and “fantastically explained” in a third affidavit that what he

meant in his deposition testimony was that he had not seen any “print” photographs

but had only seen photographs of Seitz on the computer. The district court found it

“disturbing[]” that Fisher testified in his deposition that he did not discuss his

testimony in the first two affidavits with plaintiffs’ counsel. The court determined

that the Santhuffs’ “counsel should have investigated Fisher’s statements when he

submitted his first and second affidavits” and should have stopped litigating the



                                           16
case after Fisher’s deposition testimony revealed that his “statements were

manipulated.”

      The court concluded that Seitz was entitled to attorney’s fees from the time

that Fisher’s first affidavit was filed because at that point the Santhuffs’ claims

were frivolous, unreasonable, and without foundation. See Christiansburg

Garment Co. v. EEOC, 434 U.S. 412, 421, 98 S.Ct. 694, 700 (1978) (“[A] district

court may in its discretion award attorney’s fees to a prevailing defendant in a Title

VII case upon a finding that the plaintiff’s action was frivolous, unreasonable, or

without foundation, even though not brought in subjective bad faith.”); Hughes v.

Rowe, 449 U.S. 5, 14, 101 S.Ct. 173, 178 (1980) (applying Christiansburg to §

1983 claims). The court found that the Santhuffs “were complicit in the

submission of Fisher’s affidavit.” After Fisher’s deposition, the Santhuffs’ counsel

“should have been aware of the untruthfulness of Fisher’s testimony.” The court,

therefore, held the Santhuffs and their counsel jointly responsible for paying the

attorney’s fees incurred from the date of Fisher’s deposition, March 23, 2009.

      The court accepted the hourly rate of $250 requested by Seitz’s counsel as a

reasonable, “if not slightly low,” rate for the Atlanta market. It reduced the

number of hours claimed by 53 for a total of 152.94 hours, resulting in a fee award

of $38,235. The court found that 41.08 hours were incurred after the date of



                                           17
Fisher’s deposition, so the Santhuffs’ and their counsel were jointly responsible for

$10,270 of the $38,235 award. In a separate order, the district court awarded Seitz

costs in the amount of $6,135.62 under Fed. R. Civ. P. 54(d)(1).

       “We review awards of attorney’s fees and costs for abuse of discretion,

revisiting questions of law de novo and reviewing findings of fact for clear error.”

Kahane v. UNUM Life Ins. Co., 563 F.3d 1210, 1213 (11th Cir. 2009). In a §

1983 action, a district court may, “in its discretion, . . . allow the prevailing party . .

. a reasonable attorney’s fee as part of the costs.” 42 U.S.C. § 1988. A district

court may award reasonable attorney’s fees to a prevailing defendant under § 1988

if it finds that the plaintiff’s claims were frivolous, unreasonable, and without

foundation, regardless of bad faith. See Christiansburg Garment Co., 434 U.S. at

421, 98 S.Ct. at 700; Hughes, 449 U.S. at 14, 101 S.Ct. at 178.

       A different standard, however, applies to an award of attorney’s fees under

28 U.S.C. § 1927. We have explained:

       Section 1927 provides, in pertinent part, that “[a]ny attorney . . . who
       so multiplies the proceedings in any case unreasonably and
       vexatiously may be required by the court to satisfy personally the
       excess costs, expenses, and attorneys’ fees reasonably incurred
       because of such conduct.” Under the plain language of the statute,
       then, in order for a court to justify sanctions, it must find that three
       conditions apply:

       First, the attorney must engage in “unreasonable and vexatious”
       conduct. Second, that “unreasonable and vexatious” conduct must be

                                            18
       conduct that “multiplies the proceedings.” Finally, the dollar amount
       of the sanction must bear a financial nexus to the excess proceedings,
       i.e., the sanction may not exceed the “costs, expenses, and attorneys’
       fees reasonably incurred because of such conduct.”

Hudson v. Int’l Computer Negotiations, Inc., 499 F.3d 1252, 1261–62 (11th Cir.

2007) (quoting Peterson v. BMI Refractories, 124 F.3d 1386, 1396 (11th

Cir.1997)). “We have consistently held that an attorney multiplies proceedings

unreasonably and vexatiously within the meaning of the statute only when the

attorney’s conduct is so egregious that it is tantamount to bad faith.” Amlong &

Amlong, P.A. v. Denny’s, Inc., 500 F.3d 1230, 1239 (11th Cir. 2007) (quotation

marks omitted).

       In the present case, the record shows that the district court did not abuse its

discretion in awarding attorney’s fees to Seitz under § 1988 based on its finding

that Fisher’s affidavits were a sham.5 The court, however, did not state whether it

was holding counsel jointly responsible for $10,270 in fees under § 1988 or §

1927. The Santhuffs correctly point out that it is incorrect to hold counsel

accountable for fees under § 1988. See Roadway Exp., Inc. v. Piper, 447 U.S. 752,

761 n.9, 100 S.Ct. 2455, 2461 n.9 (1980) (The Senate Report accompanying §



       5
        The Santhuffs contend that the district court was required to hold an evidentiary hearing
before deciding whether to award attorney’s fees. “Occasionally, evidentiary hearings are
necessary.” Norman v. Hous. Auth. of Montgomery, 836 F.2d 1292, 1303 (11th Cir. 1988). A
hearing, however, is not absolutely required. See id.

                                               19
1988 stated that the bill authorizes ‘an award of attorneys’ fees against a party . . .

.’ S. Rep. No.94-1011, p.5 (1976), U.S. Code Cong. & Admin. News 1976, p.5912

(emphasis supplied). This reference reinforces the view that the statute was not

intended to permit recovery from opposing counsel.”). If the court intended to

hold counsel jointly responsible for fees under § 1927, it needed to do so based on

a finding that all of the § 1927 requirements, including the existence of bad faith,

were satisfied. See Hudson, 499 F.3d at 1261–62. Because the district court did

not specifically address the requirements of § 1927, we have an insufficient record

to review its decision holding the Santhuffs’ counsel jointly liable for $10,270 in

attorney’s fees, and a limited remand is necessary. See Carmichael v. Birmingham

Saw Works, 738 F.2d 1126, 1139 (11th Cir. 1984) (remanding for the parties and

the court to “produce a record of adequate detail to permit meaningful and efficient

review”). On remand the district court should determine whether under § 1927 the

Santhuffs’ counsel is jointly liable for those fees that were incurred by Seitz after

Fisher’s deposition was taken.

      AFFIRMED in part, VACATED and REMANDED in part.




                                           20